Title: To John Adams from Benjamin Stoddert, 15 June 1799
From: Stoddert, Benjamin
To: Adams, John



Sir
Navy Department 15 June 1799.

The Pickering, Capt Preeble, arrived at New York two or three Days ago—I expect the George Washington, Fletcher, is at New Port by this time. I will take the most decided steps, to get both these Vessels out immediately. Capt Preeble thinks the Pickering may be dispatched in a Week—she will be sent to near Guadaloupe,—where there remain  The Ganges—Tingey
The Baltimore—Barron
The Norfolk—Bainbridge
The Richmond—Speake
The Eagle—Campbell—
All the three last, very find sailors—The Merrimack & the Montezuma are on their way to the same place.
Lt. Speake in the Richmond has captured one small French Vessel, & recaptured two American Vessels—Campbell has also captured one Privateer & recaptured one American Vessel.
I have the honor to be / with the highest respect & esteem / Sir Yr most obed Servt.

Ben Stoddert